Name: Commission Regulation (EEC) No 2790/78 of 29 November 1978 enabling short-term private storage contracts to be concluded for the A I type of table wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 &gt; 30 . 11 . 78 Official Journal of the European Communities No L 333/29 COMMISSION REGULATION (EEC) No 2790/78 of 29 November 1978 enabling short-term private storage contracts to be concluded for the A I type of table wine Whereas the representative price for the A I type of table wine has remained below the activating price for this type of wine for two consecutive weeks ; Whereas the conditions set out in the first indent of the first subparagraph of Article 5 (2) of Regulation (EEC) No 816/70 are therefore fulfilled, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1861 /78 (2), and in particular Article 5 (7) thereof, Whereas Article 5 ( 1 ) of the said Regulation intro ­ duces a system of aid for the private storage of table wine and lays down that the granting of such aid is to be subject to the conclusion of a short-term or a long ­ term storage contract ; whereas the first subparagraph of Article 5 (2) lays down that short-term storage contracts for table wine may be entered into when the representative price of that type of table wine remains below the activating price for two consecutive weeks ; HAS ADOPTED THIS REGULATION : Article 1 Short-term private storage contracts may be concluded for the A I type of table wine . Article 2 This Regulation shall enter into force on 30 November 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 99, 5 . 5 . 1970, p . 1 . (2 ) OJ No L 215, 4. 8 . 1978, p . 1 .